Citation Nr: 0638967	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  05-16 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for a disability of the 
left knee, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The veteran had active duty from February1966 to December 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  

The veteran perfected a timely appeal regarding the issue of 
an increased rating for a right knee disability.  In the VA 
Form 646 received in September 2005, the veteran withdrew 
this claim.  Therefore, the Board will only review the issue 
listed on the title page.  


FINDINGS OF FACT

The left knee disability is manifested by arthritis, 
associated pain, crepitation, and tenderness with flexion 
that ranged from 132 to 138 degrees with full extension; 
without evidence of current ligamentous instability.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for the left knee disability are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.10, Diagnostic Codes 5257-5010 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that a higher rating is warranted for 
his left knee disability.  As a preliminary matter, the Board 
finds that the notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) have been satisfied by virtue of a 
letter sent to the veteran in February 2005.  The content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Although the notice was 
not sent until after the initial rating denying the claim, 
the Board finds that any defect with respect to the timing of 
the required notice was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006). 

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.    

Furthermore, while this case was undergoing development, the 
case of Dingess/Hartman was decided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  To the extent all notice 
has not been provided there is no prejudice to the appellant.  
The Board is not going to increase the rating herein, so 
there is no reason to provide information concerning 
effective dates.

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Criteria and analysis for a higher evaluation for the left 
knee disability 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Based on VA examination and opinion, service connection was 
granted for the left knee disability in a December 2000 
rating action.  A 20 percent evaluation was assigned under 
Diagnostic Code 5257.  In March 2003, the RO recharacterized 
the disability to include traumatic-arthritis of the left 
knee, under Diagnostic Codes 5010-5257.  The left knee 
disorder is characterized as arthritis of the left knee with 
painful limitation of motion, instability associated with 
right knee, residuals of injury with valgus deformity and 
shortening of the right leg.

X-rays in January 2003 revealed minimal degenerative changes 
involving the left knee.  Degenerative arthritis (as well as 
traumatic arthritis) established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  Diagnostic Codes 5010-5003.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 0 percent rating is 
warranted when leg flexion is limited to 60 degrees.  A 10 
percent rating is warranted when it is limited to 45 degrees, 
and a 20 percent rating is warranted when it is limited to 30 
degrees.  

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.

38 C.F.R. § 4.71, Plate II, shows that normal flexion and 
extension of the knee is from 0 degrees to 140 degrees.

When a diagnostic code provides for compensation based solely 
on limitation of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 must also be considered, and that examinations upon 
which rating decisions are based must adequately portray the 
extent of the functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Initially, the Board concludes, based on the entire record, 
that the veteran's disability picture does not approximate 
the schedular criteria for a higher evaluation for limitation 
of motion of the left knee.  Recent clinical findings do not 
show that limitation of motion is present to such extent as 
to warrant a higher evaluation.  In January 2003, he was able 
to flex the left knee to 120 degrees (with pain at 110 
degrees).  In September 2004, the active range of motion was 
0 to 132 degrees.  On passive testing flexion was to 138 
degrees.  There was no pain on the range of motion study.  

In regard to instability of the left knee, knee impairment 
with recurrent subluxation and lateral instability is rated 
10 percent when slight, 20 percent when moderate and 30 
percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  However, the veteran does not currently have 
instability or subluxation of his left knee.  The examiners 
at the VA examinations noted that there was no instability.  
Under the circumstances, a higher rating for instability is 
not warranted.  

The Board has also considered DeLuca v. Brown, 8 Vet. App. 
202 (1995), in reaching its conclusion in this case.  The 
veteran reported symptoms that include pain, swelling, 
weakness, stiffness, buckling, locking and lack of endurance.  
He has also reported that he is unable to walk more than one 
block or stand for prolonged periods.  In January 2003, he 
was able to perform repetitive knee flexion without 
significant problems.  He was also able to do repetitive 
flexion with a 10-pound weight applied with "little pain."  
In September 2004, repetitive knee bends were performed at a 
rate of 2 sets per 5 seconds.  There was a lack of endurance 
between 35 and 45 seconds.  While there is noted pain, mild 
swelling, and crepitus at the VA examinations, he has not 
identified any functional limitation that would warrant a 
rating higher than 20 percent under the applicable rating 
criteria.  The record does not reflect that the veteran has 
alleged or shown evidence of deformity or atrophy of disuse 
as a result of his left knee disability.  While the veteran 
has reported significant residuals, examination has not 
revealed edema, effusion, acute heat or other physical 
findings indicative of significant residuals.  There have 
been no reported problems with incoordination, fatigue, or 
significant flare-ups that would be the equivalent of 
limitation of motion beyond that actually measured.  In light 
of these findings, the rating schedule does not support an 
increased rating due to pain alone.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  

The veteran's representative has contended that the veteran 
should be granted a separate evaluation for arthritis and 
instability of the knee.  In this case, while the initial 
grant of service connection considered and included 
instability of the left knee, there has been no objective 
evidence of ligamentous instability.  Therefore the Board 
concludes that he is adequately compensated for his arthritic 
disability with the 20 percent rating.  Esteban v. Brown, 
6 Vet. App. 259 (1994).  A separate rating is for 
consideration where there is instability and arthritis with 
limitation of motion.  In this case, as there is no objective 
evidence of current instability, there is no basis for a 
higher or a separate rating in this case.  Moreover, recent 
studies have revealed almost a full range of motion has been 
shown.

There are other diagnostic codes concerning other impairment 
of the left knee that provide for a higher rating, but the 
manifestations required for the assignment of a higher 
schedular rating are not shown. 

In conclusion, the preponderance of the evidence being 
against the veteran's claim for a higher rating, the evidence 
is not equally balanced, and the veteran's claim must be 
denied.


ORDER

Entitlement to an evaluation in excess of 20 percent for the 
left knee disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


